DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cragun et al. (5,973,683, hereinafter Cragun) in view of Smock (US 2017/0084119 A1).

	Regarding claim 1, Cragun discloses an access node for controlling access of a user to a medium, comprising:
an upstream interface adapted for being connected to a server (Fig. 2, el. 10);
a downstream interface adapted for being connected to a client device (Fig. 2, el. 10);
a memory adapted to store a user account for a user of the client device (Fig. 1, el. 13); and
a processor operatively connected to the upstream interface, to the downstream interface, and to the memory (Fig. 1), the processor being configured to:
detect, via the downstream interface, an access from the user of the client device (Fig. 5, col. 13, lines 30-50, the user to log in and select a program), and add to the user account a viewing credit (col. 5, line 20); 

Smock teaches in response to detecting the access, cause the client device to display a challenge, receive, via the downstream interface, a challenge response from the client device, and if the challenge response is a correct response, add to the user account, a credit for connection of the client device to the medium (para. 50, when a user to answer the question correctly, the viewing/playing credit are added);
It would be obvious for one of ordinary skills in the art before the invention to modify Cragun to include Smock Smock in order to a system to increase interactive viewing user’s experience by enticing users to participating a game.

Regarding claim 2, Cragun in view of Smock discloses wherein:
the medium is an Internet resource (Cragun, Fig. 2, el. 48); and
the processor (Cragun, Fig. 2) is further configured to:
receive, from the client device, a request to connect to the Internet resource; verify the user account (Fig. 5, el. 76); and
if the user account contains at least one credit, decrement the user account by one credit and establish a connection between the client device and the Internet resource via the downstream and upstream interfaces (Cragun, col. 13, line 55-67).

Regarding claim 4, Cragun in view of Smock discloses wherein: the medium is a television set operatively connected to the access node; and the processor is further configured to: receive, from the 

Regarding claim 6, Cragun in view of Smock discloses wherein the processor is further configured to: record, in the memory, one or more challenge series; select a given challenge series among the one or more challenge series, wherein the challenge is a first challenge in the given challenge series; detect, via the downstream interface, a subsequent access request from the client device; and cause the client device to display a second challenge in the given challenge series (Smock, para. 91).

Regarding claim 7, Cragun in view of Smock discloses wherein: a next challenge in the given challenge series is related to a challenge response for a previous challenge in the given challenge series; and the processor is further configured to identify the user of the client device based on successive correct challenge responses in the given challenge series (Smock, para. 91).

Regarding claim 8, Cragun in view of Smock discloses wherein the processor is further configured to add a plurality of credits to the user account in response to receiving a plurality of correct challenge responses (Smock, para. 91).

Regarding claim 9, Cragun in view of Smock discloses wherein the downstream interface is a wireless interface (Smock, para. 29).

Regarding claim 12, Cragun in view of Smock discloses wherein the processor is further configured to receive, via the upstream interface, one or more control parameters for the user of the a topic of the challenge, a list of authorized Internet sites, a list of unauthorized Internet sites, a list of authorized television programs, a list of unauthorized television programs, a time of day when access can be allowed to the user of the client device, a day of the week when access can be allowed to the user of the client device, and a scholarly level of the user of the client device (Smock, para. 91).

Regarding claim 15, the instant claims is met with rejection of claim 1.
Regarding claim 16, Cragun in view of Smock discloses wherein the challenge comprises one or more quiz questions and the challenge response comprises an answer to each of the one or more quiz questions (Smock, para. 91).

Regarding claim 17, Cragun in view of Smock discloses wherein the connection of the client device to the medium is limited to a predetermined time duration for each credit in the user account (Cragun, Fig. 5, col. 13, lines 62-67).

Regarding claim 18, the instant claims is met with rejection of claim 1, and Cragun in view of Smock discloses wherein the server is configured to: store one or more challenge series, receive configuration parameters from a device of a parent user, select at least one challenge series based on the configuration parameters, and transmit the selected at least one challenge series to the access node (Smock, para. 91, Cragun, col. 10, lines 10-25).



Regarding claim 20, Cragun in view of Smock discloses further comprising a router communicatively connected to the Internet and to the upstream interface of the access node (Cragun, Fig. 2).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cragun in view of Smock and further in view of Shenkler (US 2016/0241929 A1)

Regarding claim 3, Cragun in view of Smock discloses all limitation of claim 1, and further discloses (Fig. 1, col. 13, line 55-67);
Cragun in view of Smock does not explicitly disclose wherein the processor is further configured to: detect a time expiry related to a time of the connection of the client device to the Internet resource; record, in the memory, information about the Internet resource; terminate the connection of the client device to the Internet resource;
Shenkler teaches wherein the processor is further configured to: detect a time expiry related to a time of the connection of the client device to the Internet resource; record, in the memory, information about the Internet resource; terminate the connection of the client device to the Internet resource (para. 91);
It would be obvious for one of ordinary skills in the art before the invention in order to a system to increase interactive viewing user’s experience.


Cragun in view of Smock does not explicitly disclose wherein the processor is further configured to: detect a time expiry related to a start time of the display of the program on the television set; record, in the memory, information about the program on the television set; and cause the television set to place the program on hold;
Shenkler teaches wherein the processor is further configured to: detect a time expiry related to a start time of the display of the program on the television set; record, in the memory, information about the program on the television set; and cause the television set to place the program on hold (para. 91);
It would be obvious for one of ordinary skills in the art before the invention to modify Cragun in view of Smock to include Shenkler in order to a system to increase interactive viewing user’s experience.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cragun in view of Smock and further in view of Mizuki et al. (US 9,199,171 B2, hereinafter refers Mizuki).

Regarding claim 10, Cragun in view of Smock discloses all limitation of claim 1, 
Cragun in view of Smock does not explicitly disclose wherein the processor is further configured to: cause the client device to display a list of avatars; receive an indication of a selected avatar from the client device; and store in the memory an association between the user of the client device and the avatar;

It would be obvious for one of ordinary skills in the art before the invention to modify Cragun in view of Smock to include Mizuki in order to a system to increase interactive viewing user’s experience.

Regarding claim 11, Cragun in view of Smock discloses all limitation of claim 1, 
Cragun in view of Smock does not explicitly disclose wherein the processor is further configured to: detect, via the downstream interface, a new access from the client device; cause the client device to display the list of avatars; receive a new indication of an avatar selection from the client device; and identify the user of the client device by matching the avatar selection with the association between the user of the client device and the avatar stored in the memory;
Mizuki teaches wherein the processor is further configured to: detect, via the downstream interface, a new access from the client device; cause the client device to display the list of avatars; receive a new indication of an avatar selection from the client device; and identify the user of the client device by matching the avatar selection with the association between the user of the client device and the avatar stored in the memory (Fig. 12-13);
It would be obvious for one of ordinary skills in the art before the invention to modify Cragun in view of Smock to include Mizuki in order to a system to increase interactive viewing user’s experience.
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cragun in view of Smock and further in view of Lutnick et al. (US 2008/0300055 A1, hereinafter refers as Lutnick).

Regarding claim 13, Cragun in view of Smock discloses all limitation of claim 1,

Lutnick teaches wherein: the downstream interface is further adapted to receive a signal from a motion sensor; and the processor is further configured to add to the user account a credit for a predetermined number of signals received from the motion sensor (para. 147);
It would be obvious for one of ordinary skills in the art before the invention to modify Cragun in view of Smock to include Mizuki in order to a system to increase interactive viewing user’s experience.

Allowable Subject Matter
Claim 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly wherein: the downstream interface is further adapted to receive an image from a camera; and the processor is further configured to: analyze the image to determine a level of clutter in the image, and add to the user account a credit when the level of clutter is less than a predetermined threshold; 
	As to the art of record, Cragun reference discloses the concept of limiting or crediting the viewing time for watching program content for children users. However, Cragun does not teach with respect to the entire or combination claim limitation of “wherein: the downstream interface is further adapted to receive an image from a camera; and the processor is further configured to: analyze the 
	As to the art of record, Smock reference discloses the concept of presenting user option to earn viewing/playing credit when user answer a series of questions correctly. However, Smock does not teach with respect to the entire or combination claim limitation of “wherein: the downstream interface is further adapted to receive an image from a camera; and the processor is further configured to: analyze the image to determine a level of clutter in the image, and add to the user account a credit when the level of clutter is less than a predetermined threshold.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CAI Y CHEN/Primary Examiner, Art Unit 2425